      Case 2:20-cv-03416-CJB-DPC Document 1 Filed 12/16/20 Page 1 of 7



                           United States District Court
                           Eastern District of Louisiana
Samuel Nicholas III p/k/a Sam Skully                      Civil Action
     v.
Adam J. Pigott p/k/a BlaqNmilD;                           Case No.
Musical Geniuses Records, LLC;                            Sec.
Freddie Ross, Jr. p/k/a Big Freedia;
Asylum Worldwide LLC;                                     Mag.
East West Records LLC;
Fuse Media, Inc.;                                         Jury Demanded
World of Wonder Productions, Inc.;
Aubrey Drake Graham p/k/a Drake;
Young Money Entertainment LLC;
Warner-Tamerlane Publishing Corp.;
WC Music Corp.
                                        COMPLAINT
Now into Court comes Samuel Nicholas III who respectfully represents:
 1.   This is a civil action for injunctive and other relief under the Copyright Act, 17 USC
§101, et seq., arising out of Defendants’ ongoing infringement of Plaintiff’s copyright in “Roll
Call (Instrumental)”; and for a declaratory judgment under 28 USC §2201(a) of invalidity of
copyrights asserted by some Defendants on the Plaintiff’s work.
                                          Related Case
 2.   This case is related to Civil Action No. 19-12258 in the Eastern District of Louisiana.
                                     Jurisdiction and Venue
 3.   This U.S. District Court has jurisdiction under 28 USC §1331 and 15 USC §1121 for
claims under the Copyright Act, 17 USC §101, et seq., particularly 17 USC §501, et seq.; and
for a declaratory judgment under 28 USC §2201(a).
 4.   Venue is proper in the Eastern District of Louisiana under 28 USC §1391 where most of
the Defendants are subject to personal jurisdiction and are doing business, and where the acts
complained of occurred or originated in such district.
                                              Plaintiff
 5.   Samuel Nicholas III p/k/a Sam Skully, is a person domiciled in Orleans Parish, Louisiana,
is author and owner of US Copyright Registration No. SR-823-786, certificate copy attached
here as Exhibit A, and is Plaintiff herein.

                                                 1
      Case 2:20-cv-03416-CJB-DPC Document 1 Filed 12/16/20 Page 2 of 7



                                           Defendants
 6.   Adam J. Pigott p/k/a BlaqNmilD, is a person domiciled in Orleans Parish, Louisiana, is
principal of Musical Geniuses Records, LLC, and is made Defendant herein.
 7.   Musical Geniuses Records, LLC is a Louisiana limited liability company domiciled in
Orleans Parish, Louisiana, having Adam James Pigott as principal, and is made Defendant
herein.
 8.   Freddie Ross, Jr. p/k/a Big Freedia, is a person domiciled in Orleans Parish, Louisiana,
and is made Defendant herein.
 9.   Asylum Worldwide LLC, with offices in New York City, is or was a publisher of works
by Freddie Ross, Jr. p/k/a/ Big Freedia under an Exclusive Recording Agreement, and is made
Defendant herein.
 10. East West Records LLC division of Warner Music Group, with an office in Nashville,
TN is a publisher of works by Freddie Ross, Jr. p/k/a/ Big Freedia, and is made Defendant
herein.
 11. Fuse Media, Inc. is a Delaware corporation with principal headquarters in California, is
owner of Fuse TV, distributor of the Big Freedia: Queen of Bounce reality TV series, and is made
defendant herein.
 12. World of Wonder Productions, Inc. is a California corporation, was the production
company for the Big Freedia: Queen of Bounce reality TV series, and is made defendant herein.
 13. Aubrey Drake Graham p/k/a Drake is a person thought to be resident in California and
a citizen of Canada, and artist performing the songs “In My Feelings” and “Nice For What”,
and is made defendant herein.
 14. Young Money Entertainment LLC is a Florida LLC, is a publisher of the song “In My
Feelings”, and is made defendant herein.
 15. Warner-Tamerlane Publishing Corp. is a company of unknown structure, is a publisher
of the song “In My Feelings”, and is made defendant herein.
 16. WC Music Corp. is a company of unknown structure, is a publisher of the song “Nice
For What”, and is made defendant herein.



                                               2
     Case 2:20-cv-03416-CJB-DPC Document 1 Filed 12/16/20 Page 3 of 7



                                     Relevant Background
 17. Plaintiff Samuel Nicholas III published a compact disk (CD) in New Orleans in 2000
entitled “Vockah Redu And Tha Crew Can’t Be Stopped”. This CD is a registered sound
recording with Copyright Registration No. SR0000823786. One of the tracks on the CD is “Roll
Call”, and another track on the CD is “Roll Call (Instrumental)”. It is customary to provide
instrumental-only tracks for songs in order to allow disk jockeys (DJs) to create extended-length
mixes of songs. Plaintiff Samuel Nicholas III relocated to Florida for employment purposes
shortly after publishing the CD. Years later, after returning to New Orleans, Plaintiff Samuel
Nicholas III began to become aware that his copyrighted work “Roll Call (Instrumental)” had
been taken and presented as the work of others.
 18. On 29-DECEMBER-2017 Plaintiff Samuel Nicholas III attended a show at Gasa Gasa
nightclub in New Orleans where that night’s featured disk jockey was Freddie Ross, Jr., p/k/a
Big Freedia, defendant here. Nicholas arrived after the show was already underway, and when
Nicholas arrived, Big Freedia immediately stopped playing and would not resume playing.
Therefore Nicholas did not have the opportunity to hear the music Big Freedia had been playing.
 19. On 26-JULY-2018 Genius News published on YouTube a video interview of producer
Adam Pigott p/k/a BlaqNmilD entitled “‘In My Feelings’ & ‘Nice For What’ Master New
Orleans Bounce Because Of BlaqNmilD” in which Pigott explained how he added a sound
recording he called “that beat”, which he had previously used in producing artists Big Freedia and
Magnolia Shorty, into songs for artist Drake. The video interview reproduced an approximately
18 second sound clip of “that beat” while displaying an audio spectrum of it, labeled “blaq _
bouncebeat.wav”. When Plaintiff Samuel Nicholas III became aware of that YouTube video
months later, he recognized “that beat” to be an unauthorized copy of his copyrighted work
“Roll Call (Instrumental)” authored by Samuel Nicholas III p/k/a Sam Skully.

                            Allegations of copyright infringement
 20. Defendant Adam J. Pigott p/k/a BlaqNmilD is a producer of recordings for artists
including Defendant Freddie Ross, Jr. p/k/a Big Freedia, and was co-producer of the songs “In
My Feelings” and “Nice For What” for Defendant Aubrey Drake Graham p/k/a Drake.


                                                3
     Case 2:20-cv-03416-CJB-DPC Document 1 Filed 12/16/20 Page 4 of 7



 21. Defendant Musical Geniuses Records, LLC is a production company having Defendant
Adam J. Pigott p/k/a BlaqNMilD as principal, and is believed to be the entity through which
Defendant Adam J. Pigott p/k/a BlaqNMilD performed the actions at issue here.
 22. Defendant Freddie Ross, Jr. p/k/a Big Freedia is a performer and disk jockey, and
frequent collaborator with producer Defendant Adam J. Pigott p/k/a BlaqNMilD.
 23. Several works published by Defendants Freddie Ross, Jr. p/k/a Big Freedia and Adam J.
Pigott p/k/a BlaqNMilD use a direct copy of the sound recording “Roll Call (Instrumental)”
as the only non-vocal sound track in the song, and another large number of songs incorporate a
direct copy of the sound recording as the major, identifiable portion of the sound track.
 24. Defendant Fuse Media, LLC through Fuse TV published and continues to publish the
television series Big Freedia: Queen of Bounce, which was produced by Defendant World of
Wonder Productions, Inc. Throughout the series there occur scenes of Defendants Freddie
Ross, Jr. p/k/a Big Freedia and Adam J. Pigott p/k/a BlaqNMilD, and others, behind the scenes
in a recording studio adding a direct copy of the sound recording “Roll Call (Instrumental)” to
various songs, and scenes of those songs being performed, including music videos being made.
 25. In the Big Freedia: Queen of Bounce reality TV series, the direct copy of a sound recording
at issue here was first used as a background instrumental during the first minute of season 1,
episode 1, and was logged as having title “Roll Call Instrumental” and composer “Adam Pigott
(BMI)”. The music was logged as being used multiple times in later episodes, under the titles
“Roll Call Instrumental”, “Roll Call Beat Part 2.aiff”, and “Roll Call (Instrumental).aiff”.
 26. Defendant Adam J. Pigott p/k/a/BlaqNMilD claims a copyright in the work he identifies
variously as “Roll Call Instrumental”, Roll Call Beat Part 2.aiff”, “Roll Call (Instrumental).
aiff”, and “that beat”.
 27. A major theme of the early seasons of the Big Freedia: Queen of Bounce reality TV series
was the production and performance of “Bounce” music having a distinctive rhythm or
“beat”, where the “beat” was a direct copy of the copyrighted sound recording “Roll Call
(Instrumental)” authored by Plaintiff Samuel Nicholas III p/k/a Sam Skully. The copyrighted
music was not newly performed and was not otherwise significantly modified or interpreted,



                                               4
        Case 2:20-cv-03416-CJB-DPC Document 1 Filed 12/16/20 Page 5 of 7



but was directly copied to become the featured rhythm track of new “Bounce” works having
the distinctive “Bounce” rhythm supplied by the direct copying of the copyrighted sound
recording.
 28. In the identified 26-JULY-2018 video interview Defendant Adam J. Pigott p/k/a/
BlaqNMilD stated that the sound recording “that beat” was used in the songs produced for
Defendant Freddie Ross, Jr. p/k/a Big Freedia. All of the many songs incorporating a direct
copy of “Roll Call (Instrumental)” infringe the copyright on that sound recording.
 29. Defendant Asylum Worldwide LLC published sound recordings by Defendant Freddie
Ross, Jr. p/k/a Big Freedia, including works accused of copyright infringement here, under an
Exclusive Recording Agreement known to be in effect in 2017 and 2018, with the present status
unknown.
 30. Defendant East West Records LLC presently publishes sound recordings by Defendant
Freddie Ross, Jr. p/k/a Big Freedia, including works accused of copyright infringement here.
 31. The works published by Defendants Freddie Ross, Jr. p/k/a Big Freedia, Adam J. Pigott
p/k/a BlaqNMilD, Asylum Worldwide LLC, and East West Records LLC continue to be re-
published, and new works have been published within the past three years and up to the present
time.
 32. The music video of “Big Freedia - Play feat. Goldiie (Official Audio)” was published on
YouTube® on 1-JUNE-2018.
 33. “Big Freedia - Play feat. Goldiie (Official Audio)” infringes the copyright of Plaintiff
Samuel Nicholas III by directly copying the substantial entirety of “Roll Call (Instrumental)”.
 34. The music video of “Big Freedia - Rent (Official Music Video)” was published on
YouTube® on 29-MARCH-2018.
 35. “Big Freedia - Rent (Official Music Video)” infringes the copyright of Plaintiff Samuel
Nicholas III by directly copying the substantial entirety of “Roll Call (Instrumental)”.
 36. The album Scorpion by Defendant Aubrey Drake Graham p/k/a Drake, containing the
works “In My Feelings” and “Nice For What”, was published on 29-JUNE-2018 by Defendants
Warner-Tamerlane Publishing Corp., WC Music Corp., and Young Money Entertainment.



                                               5
      Case 2:20-cv-03416-CJB-DPC Document 1 Filed 12/16/20 Page 6 of 7



 37. The music video of Drake’s “Nice For What” was published on YouTube® on
6-APRIL-2018.
 38. The music video of Drake’s “In My Feelings” was published on YouTube® on
2-AUGUST-2018.
 39. The songs “In My Feelings” and “Nice For What” incorporate the sound recording
called “that beat” by co-producer Defendant BlaqNMilD in the identified 26-JULY-2018 video
interview, where Defendant Adam J. Pigott p/k/a/BlaqNMilD states that “that beat” was
incorporated into the songs as a critical element of and improvement to the songs.
 40. The works “In My Feelings” and “Nice For What” infringe the copyright of Plaintiff
Samuel Nicholas III p/k/a/ Sam Skully by directly copying the substantial entirety of “Roll
Call (Instrumental)”.
 41. Some of the Defendants claim copyright in their works which infringe the copyright of
Plaintiff Samuel Nicholas III.
 42. The music video of “In My Feelings” bears the notice: “Music video by Drake performing
In My Feelings. © 2018 Young Money Entertainment/Cash Money Records”.
 43. The music video of “Nice For What” bears the notice “Music video by Drake performing
Nice For What. © 2018 Young Money/Cash Money Records”.

                                          Remedies
 44. Plaintiff Samuel Nicholas III p/k/a Sam Skully seeks all available relief under 17 USC
§501, et seq.
 45. Plaintiff Samuel Nicholas III p/k/a Sam Skully seeks injunctive relief under 17 USC
§502 for all acts of infringement.
 46. Plaintiff Samuel Nicholas III p/k/a Sam Skully seeks impoundment of infringing articles,
where applicable, under 17 USC §503.
 47. Plaintiff Samuel Nicholas III p/k/a Sam Skully seeks damages and profits under 17 USC
§504 for acts of infringement committed within the applicable limitations period.
 48. Plaintiff Samuel Nicholas III p/k/a Sam Skully seeks costs and reasonable attorney fees
under 17 USC §505.


                                              6
      Case 2:20-cv-03416-CJB-DPC Document 1 Filed 12/16/20 Page 7 of 7



 49. Where any Defendant claims a copyright on the sound recording “Roll Call
(Instrumental)”, or a percentage of copyright on works containing a direct copy of the sound
recording “Roll Call (Instrumental)”, Plaintiff Samuel Nicholas III p/k/a Sam Skully seeks a
declaratory judgment under 28 USC §2201(a) of the invalidity of such copyrights on infringing
works claimed by such Defendants.

                                        Jury Demand
 50. Plaintiff Samuel Nicholas III p/k/a Sam Skully demands trial by jury of all issues so
triable.

  Wherefore Plaintiff Samuel Nicholas III p/k/a Sam Skully prays that, after due
proceedings, the Court render judgment against Defendants Adam J. Pigott p/k/a
BlaqNmilD; Musical Geniuses Records, LLC; Freddie Ross, Jr. p/k/a Big Freedia; Asylum
Worldwide LLC; East West Records LLC; Fuze Media, Inc; World of Wonder Productions,
Inc.; Aubrey Drake Graham p/k/a Drake; Young Money Entertainment LLC; Warner-
Tamerlane Publishing Corp.; & WC Music Corp. for copyright infringement, damages,
treble damages, profits, costs, reasonable attorney fees, and injunctive and other equitable
relief under copyright law, declaratory judgment, and any other equitable or legal remedies
authorized by law.

Dated: 16 December 2020
                                              Respectfully Submitted:
                                              Attorney for Plaintiff Samuel Nicholas III
                                                s/Mark Edw. Andrews/
                                              Mark Edw. Andrews
                                              La. Bar No. 26172
                                              Andrews Arts & Sciences Law llc
                                              7104 Coliseum St., New Orleans, LA 70118
                                              504-383-3632
                                              mea@mealaw.com

                                   —Certificate—
    I, Mark Edw. Andrews, certify this document is filed via the court’s CM/ECF system
                  this 16 December 2020. s/Mark Edw. Andrews/




                                               7
